19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Cornelius TUCKER, Jr., Petitioner.
No. 93-8088.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 16, 1994.

On Petition for Writ of Mandamus.
Cornelius Tucker, Jr., petitioner pro se.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Cornelius Tucker has filed a petition for a writ of mandamus seeking to compel the district court to file his complaint and to remove the pre-filing injunction imposed on him.  Mandamus is an extraordinary remedy, and is not available where there are other means by which the petitioner might obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Further, mandamus is not a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Tucker's proper remedy lies in an appeal from the district court's orders dismissing his complaint and instituting the injunction.  Therefore, although we grant Tucker's motion to proceed in forma pauperis, we deny his petition for a writ of mandamus.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.



*
 We deny Petitioner's motion to remand